                                                                           Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 1 of 15




                                                                      David Krieger, Esq.
                                                                  1
                                                                      Nevada Bar No. 9086
                                                                  2   Shawn Miller, Esq.
                                                                  3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                  4   2850 W. Horizon Ridge Parkway
                                                                  5   Suite 200
                                                                      Henderson, Nevada 89052
                                                                  6
                                                                      Phone: (702) 848-3855
                                                                  7   Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                  8

                                                                  9   Attorney for Plaintiff
                                                                 10
                                                                      Leisa E. Whittum

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                                 :
                                                                 14   LEISA E. WHITTUM,                          :
                                                                                                                   Civil Action No.: ______
                                                                                                                 :
                                                                 15
                                                                                           Plaintiff,            :
                                                                 16          v.                                  :
                                                                 17                                              :
                                                                      AT&T MOBILITY, LLC,                        :
                                                                 18                                                COMPLAINT
                                                                                                                 :
                                                                 19                        Defendant.            :
                                                                                                                 :
                                                                 20
                                                                                                                 :
                                                                 21
                                                                            For this Complaint, Plaintiff, Leisa Whittum, by undersigned counsel, states
                                                                 22

                                                                 23   as follows:
                                                                 24

                                                                 25                                     JURISDICTION
                                                                 26         1.      This action arises out of Defendant’s violations of the Telephone
                                                                 27   Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) by negligently,
                                                                 28
                                                                           Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 2 of 15
                                                                      v




                                                                      knowingly, and/or willfully placing automated calls and texts to Plaintiff’s cellular
                                                                  1

                                                                  2   phone without consent, thereby violating the TCPA.
                                                                  3
                                                                            2.     This action is also brought under Nevada Revised Statutes Chapter
                                                                  4

                                                                  5   598.0918 (“NRS 598”) and Nevada Revised Statutes Chapter 41.600 et seq. (“NRS
                                                                  6
                                                                      41.600”) for Defendant’s deceptive trade practices as further described herein.
                                                                  7
                                                                            3.     Plaintiff alleges as follows upon personal knowledge as to Plaintiff
                                                                  8

                                                                  9   and Plaintiff’s own acts and experiences, and, as to all other matters, upon
                                                                 10
                                                                      information and belief, including investigation conducted by Plaintiff’s attorneys.
                                                                 11
                                                                            4.     Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 and this
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      Court has original jurisdiction over Plaintiff’s TCPA claims. Mims v. Arrow Fin.
                                                                 14
                                                                      Serv., LLC, 132 S.Ct. 740 (2012).
                                                                 15

                                                                 16         5.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) &
                                                                 17
                                                                      (c), because Plaintiff resides within the District of Nevada, a substantial portion of
                                                                 18

                                                                 19   the events or omissions giving rise to the claim occurred in this District, and
                                                                 20
                                                                      Defendant regularly conducts business in this District.
                                                                 21

                                                                 22                                        PARTIES
                                                                 23         6.     Plaintiff Leisa Whittum (“Plaintiff”) is an adult individual residing in
                                                                 24
                                                                      Las Vegas, Nevada.
                                                                 25
                                                                            7.     Plaintiff is, and at all times mentioned herein was, a “person” as
                                                                 26

                                                                 27   defined by 47 U.S.C. § 153(39).
                                                                 28
                                                                           Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 3 of 15
                                                                      v




                                                                            8.     Defendant AT&T Mobility, LLC (“AT&T”) is doing business in the
                                                                  1

                                                                  2   State of Nevada.
                                                                  3
                                                                            9.     Defendant is, and at all times mentioned herein was, a corporation and
                                                                  4

                                                                  5   is a “person,” as defined by 47 U.S.C. § 153 (39).
                                                                  6
                                                                             THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                                                                  7

                                                                  8         10.    In 1991, Congress enacted the TCPA in response to a growing number
                                                                  9
                                                                      of consumer complaints regarding certain telemarketing practices.
                                                                 10

                                                                 11
                                                                            11.    The TCPA regulates, among other things, the use of automated
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12   telephone dialing systems.
                               Henderson, Nevada 89052




                                                                 13
                                                                            12.    47 U.S.C. § 227(a)(1) defines an automatic telephone dialing system
                                                                 14

                                                                 15   (“ATDS”) as equipment having the capacity –
                                                                 16
                                                                                   (A) to store or produce telephone numbers to be called,
                                                                 17                using a random or sequential number generator; and
                                                                 18
                                                                                   (B)   to dial such numbers.
                                                                 19

                                                                 20         13.    In Marks v. Crunch San Diego LLC, the Ninth Circuit noted that the
                                                                 21
                                                                      statutory definition of an ATDS includes: “equipment which has the capacity—(1)
                                                                 22
                                                                      to store numbers to be called or (2) to produce numbers to be called, using a
                                                                 23

                                                                 24   random or sequential number generator—and to dial such numbers automatically
                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                              Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 4 of 15
                                                                      v




                                                                      (even if the system must be turned on or triggered by a person)[.]”1 The panel
                                                                  1

                                                                  2   clarified that “[c]ommon sense indicates that human intervention of some sort is
                                                                  3
                                                                      required before an autodialer can begin making calls, whether turning on the
                                                                  4

                                                                  5   machine or initiating its functions.” Id.
                                                                  6
                                                                               14.   Consumers have a right to revoke consent from receiving autodialed
                                                                  7
                                                                      calls or prerecorded messages by using any reasonable method including orally or
                                                                  8

                                                                  9   in writing. Gager v. Dell Fin. Servs., LLC, 12-2823, 727 F.3d 265, 2013 U.S. App.
                                                                 10
                                                                      LEXIS 17579, 2013 WL 4463305 (3d Cir. Aug. 22, 2013).
                                                                 11
                                                                                     ALLEGATIONS APPLICABLE TO ALL COUNTS
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13            15.   Prior to filing the instant complaint, Plaintiff received numerous calls
                                                                 14
                                                                      and texts from Defendant. Plaintiff responded to one of AT&T’s text messages by
                                                                 15

                                                                 16   requesting it stop contacting her via text, thereby revoking if any ever existed, to be
                                                                 17
                                                                      contacted by Defendant via an ATDS. Subsequently, Plaintiff requested Defendant
                                                                 18
                                                                      stop contacting her over fifty more times.
                                                                 19

                                                                 20            16.   Defendant employs a type of technology called “Short Message
                                                                 21
                                                                      Services.” The term “Short Message Services” or “SMS” is a messaging system that
                                                                 22

                                                                 23   allows cellular phone subscribers to use their cellular telephone to send and receive
                                                                 24
                                                                      short text messages, usually limited to 160 characters.
                                                                 25

                                                                 26
                                                                          1
                                                                 27       --- F.3d ----, 2018 WL 4495553, at *9 (9th Cir. Sept. 20, 2018). Consequently, the Court
                                                                    rejected appellee’s “argument that a device cannot qualify as an ATDS unless it is fully automatic,
                                                                 28 meaning that it must operate without any human intervention whatsoever.” Id. at *9.
                                                                            Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 5 of 15
                                                                      v




                                                                             17.     An “SMS message” is a text message call directed to a wireless device
                                                                  1

                                                                  2   through the use of the telephone number assigned to the device. When an SMS
                                                                  3
                                                                      message call is successfully made, the recipient’s cell phone rings, alerting him or her
                                                                  4

                                                                  5   that a call is being received. As cellular telephones are inherently mobile and are
                                                                  6
                                                                      frequently carried on their owner’s person, calls to cellular telephones, including
                                                                  7
                                                                      SMS messages, may be instantly received by the called party virtually anywhere in
                                                                  8

                                                                  9   the world.
                                                                 10
                                                                             18.     Moreover, Defendant did not have prior express consent to place any
                                                                 11
                                                                      text message calls to Plaintiff on Plaintiff’s cellular telephone at any time after
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      Plaintiff advised Defendant that it no longer had consent to place SMS calls to
                                                                 14
                                                                      Plaintiff’s cell phone – to the extent Defendant ever obtained consent to begin with.
                                                                 15

                                                                 16          19.     Upon information and belief, Defendant employs an automatic
                                                                 17
                                                                      telephone dialing system (“ATDS”) which meets the definition set forth in 47 U.S.C.
                                                                 18

                                                                 19   § 227(a)(1).
                                                                 20
                                                                             20.     Defendant or its agent/s contacted Plaintiff on Plaintiff’s cellular
                                                                 21
                                                                      telephone number ending in “0708” via an ATDS as defined by 47 U.S.C. §
                                                                 22

                                                                 23   227(a)(1), as prohibited by 47 U.S.C. § 227(b)(1)(A).
                                                                 24
                                                                             21.     Upon information and belief, based on the nature of the text messages
                                                                 25

                                                                 26   Plaintiff received from AT&T, Defendant used a predictive dialing system to place
                                                                 27
                                                                      calls to Plaintiff.
                                                                 28
                                                                           Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 6 of 15
                                                                      v




                                                                            22.    “A predictive dialer is equipment that dials numbers and, when certain
                                                                  1

                                                                  2   computer software is attached, also assists [caller] in predicting when an [agent] will
                                                                  3
                                                                      be available to take calls. The hardware, when paired with certain software, has the
                                                                  4

                                                                  5   capacity to store or produce numbers and dial those numbers at random, in sequential
                                                                  6
                                                                      order, or from a database of numbers.” Meyer v. Portfolio Recovery Associates, LLC,
                                                                  7
                                                                      707 F.3d 1036, 1043 (9th Cir. 2012).
                                                                  8

                                                                  9         23.    Furthermore, a system does not need to actually store, produce, or call
                                                                 10
                                                                      randomly or sequentially generated telephone numbers to be considered an
                                                                 11
                                                                      Automatic Telephone Dialing System, it only needed to have the capacity to do so.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 948 (9th Cir. 2009).
                                                                 14
                                                                            24.    Moreover, Defendant did not have prior express consent to place any
                                                                 15

                                                                 16   automated or prerecorded calls or texts to Plaintiff on Plaintiff’s cellular telephone at
                                                                 17
                                                                      any time.
                                                                 18

                                                                 19         25.    However, Defendant placed over fifty (50) unsolicited calls and texts to
                                                                 20
                                                                      Plaintiff’s cellular telephone without consent using an ATDS in violation of the
                                                                 21
                                                                      TCPA.
                                                                 22

                                                                 23         26.    Defendant’s ATDS has the capacity to store or produce telephone
                                                                 24
                                                                      numbers to be called, using a random or sequential number generator.
                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                           Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 7 of 15
                                                                      v




                                                                            27.    The telephone number that Defendant used to contact Plaintiff was and
                                                                  1

                                                                  2   is assigned to a cellular telephone service as specified in 47 U.S.C. §
                                                                  3
                                                                      227(b)(1)(A)(iii).
                                                                  4

                                                                  5         28.    Defendant’s calls and texts to Plaintiff’s cellular telephone were not for
                                                                  6
                                                                      “emergency purposes.”
                                                                  7
                                                                            29.    Pursuant to the TCPA, the burden is on Defendant to demonstrate that it
                                                                  8

                                                                  9   had prior express consent to call Plaintiff’s cellular phone with an ATDS.
                                                                 10
                                                                            30.    While very minor, Plaintiff suffered actual harm and loss, since each of
                                                                 11
                                                                      the unwanted calls and texts depleted Plaintiff’s cell phone’s battery, and the cost of
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      electricity to recharge the phone is a tangible harm. While small, this cost is a real
                                                                 14
                                                                      one, and the cumulative effect can be consequential, just as is true for exposure to X-
                                                                 15

                                                                 16   rays resulting from Defendant’s unwanted phone calls to Plaintiff’s cell phone.
                                                                 17
                                                                            31.    However, Plaintiff also suffered from an invasion of a legally protected
                                                                 18

                                                                 19   interest by placing calls to Plaintiff’s personal phone line when Defendant had no
                                                                 20
                                                                      right to do so, resulting in an invasion of Plaintiff’s right to privacy. The TCPA
                                                                 21
                                                                      protects consumers from this precise behavior.
                                                                 22

                                                                 23         32.    Plaintiff has a common law right to privacy. E.g., Samuel D. Warren &
                                                                 24
                                                                      Louis D. Brandeis, The Right to Privacy, 4 Harv. L. Rev. 1155, 193 (1890).
                                                                 25

                                                                 26   Congress sought to further protect that right by enacting the TCPA.
                                                                 27
                                                                            33.    “[W]hen a person must endure the bother of unwanted calls in the
                                                                 28
                                                                           Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 8 of 15
                                                                      v




                                                                      privacy of her home, her harm is similar to other traditional injuries that courts have
                                                                  1

                                                                  2   long recognized, such as invasion of privacy and nuisance.” Toldi v. Hyundai
                                                                  3
                                                                      Capital Am., No. 2:16-CV—01877-APG-GWF, 2017 WL 736882, at *2 (D. Nev.
                                                                  4

                                                                  5   Feb. 23, 2017).
                                                                  6
                                                                            34.    Plaintiff was also personally affected, since Plaintiff felt her privacy had
                                                                  7
                                                                      been invaded when Defendant placed dozens of calls and texts to Plaintiff’s phone
                                                                  8

                                                                  9   line without any consent to do so.
                                                                 10
                                                                            35.    The injury suffered by Plaintiff is concrete because Defendant’s
                                                                 11
                                                                      violations caused Plaintiff to suffer an invasion of privacy.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                             COUNT I
                                                                 14
                                                                                                  Negligent Violations of the
                                                                 15
                                                                                             Telephone Consumer Protection Act,
                                                                 16                                (47 U.S.C. § 227, et seq.)
                                                                 17
                                                                            36.    Plaintiff repeats and realleges the above paragraphs of this Complaint
                                                                 18

                                                                 19
                                                                      and incorporates them herein by reference.

                                                                 20         37.    Defendant negligently placed multiple automated calls and texts to
                                                                 21
                                                                      cellular numbers belonging to Plaintiff without Plaintiff’s prior express consent.
                                                                 22

                                                                 23         38.    Each of the aforementioned calls and texts by Defendant constitutes a
                                                                 24
                                                                      negligent violation of the TCPA.
                                                                 25

                                                                 26
                                                                            39.    As a result of Defendant’s negligent violations of the TCPA, Plaintiff

                                                                 27   is entitled to an award of $500.00 in statutory damages for each call or text in
                                                                 28
                                                                           Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 9 of 15
                                                                      v




                                                                      violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
                                                                  1

                                                                  2         40.    Additionally, Plaintiff is entitled to and seek injunctive relief
                                                                  3
                                                                      prohibiting such conduct by Defendant in the future.
                                                                  4

                                                                  5                                        COUNT II
                                                                  6
                                                                                          Knowing and/or Willful Violations of the
                                                                  7                        Telephone Consumer Protection Act,
                                                                                                 (47 U.S.C. § 227, et seq.)
                                                                  8

                                                                  9         41.    Plaintiff repeats and realleges the above paragraphs of this Complaint
                                                                 10
                                                                      and incorporates them herein by reference.
                                                                 11
                                                                            42.    Defendant knowingly and/or willfully placed multiple automated calls
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12

                                                                      and texts to cellular numbers belonging to Plaintiff without Plaintiff’s prior express
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                      consent.
                                                                 15

                                                                 16         43.    Each of the aforementioned calls and texts by Defendant constitutes a
                                                                 17
                                                                      knowing and/or willful violation of the TCPA.
                                                                 18

                                                                 19
                                                                            44.    As a result of Defendant’s knowing and/or willful violations of the

                                                                 20   TCPA, Plaintiff is entitled to an award of treble damages up to $1,500.00 for each
                                                                 21
                                                                      call in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                                                                 22

                                                                 23   227(b)(3)(C).
                                                                 24
                                                                            45.    Additionally, Plaintiff is entitled to seek injunctive relief prohibiting
                                                                 25

                                                                 26
                                                                      such conduct by Defendant in the future.

                                                                 27

                                                                 28
                                                                           Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 10 of 15
                                                                      v




                                                                                                         COUNT III
                                                                  1

                                                                  2                          Defendant’s Violations of Nevada’s
                                                                                               Deceptive Trade Practices Act
                                                                  3
                                                                                                      (NRS 598.0918)
                                                                  4

                                                                  5
                                                                             46.   Plaintiff repeats and realleges the above paragraphs of this Complaint

                                                                  6   and incorporates them herein by reference.
                                                                  7
                                                                             47.   “Solicitation” means “the act of… seeking to obtain” something – in
                                                                  8

                                                                  9   this case money. Solicitation, Black’s Law Dictionary (2d Pocket Ed. 2001).
                                                                 10
                                                                             48.   Here, Defendant solicited Plaintiff to seek or obtain money from
                                                                 11
                                                                      Plaintiff.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13          49.   On March 13, 2001, Assembly Bill 337 (AB 337) was introduced to
                                                                 14
                                                                      the Nevada State Legislature. AB 337 revised Nevada’s Deceptive Trade Practices
                                                                 15

                                                                 16   statutes codified at NRS 598 et seq.
                                                                 17
                                                                             50.   As expressed by Marilyn Skibinski, Regulatory Analyst, Bureau of
                                                                 18

                                                                 19
                                                                      Consumer Protection, AB 337 was enacted to “provide[] additional protection for

                                                                 20   consumers.” See Minutes of the Meeting of the Assembly Committee on Commerce
                                                                 21
                                                                      and Labor, 71st Session, April 4, 2001, page 1082, which can be viewed at
                                                                 22

                                                                 23   http://www.leg.state.nv.us/Division/Research/Library/LegHistory/LHs/2001/AB33
                                                                 24
                                                                      7,2001.pdf (“AB 337 Minutes”).
                                                                 25

                                                                 26
                                                                             51.   Further, AB 337 was specifically intended to apply to companies (like

                                                                 27   Defendant) using “automatic calling” or automated dialing systems. As Ms.
                                                                 28
                                                                          Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 11 of 15
                                                                      v




                                                                      Rushton stated in response to Senator Maggie Carlton, “[that] is exactly what [AB
                                                                  1

                                                                  2   337 is intended to do.” Id. at page 4093.
                                                                  3
                                                                            52.      In specific, AB 337 made it a deceptive trade practice to, during a
                                                                  4

                                                                  5   solicitation by telephone, to:
                                                                  6
                                                                                  a. Repeatedly or continuously conduct the solicitation or presentation in
                                                                  7                  a manner that is considered by a reasonable person to be annoying,
                                                                                     abusive or harassing;
                                                                  8
                                                                                  b. Solicit a person by telephone at his or her residence between 8 p.m.
                                                                  9                  and 9 a.m.
                                                                 10
                                                                                  c. Block or otherwise intentionally circumvent any service used to
                                                                                     identify the caller when placing an unsolicited telephone call; or
                                                                 11               d. Place an unsolicited telephone call that does not allow a service to
                                                                                     identify the caller by the telephone number or name of the business,
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                     unless such identification is not technically feasible.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14         53.      Defendant repeatedly and continuously placed telephone calls and
                                                                 15
                                                                      texts to Plaintiff’s residential phone (which is also Plaintiff’s cellular phone) to
                                                                 16
                                                                      solicit money from Plaintiff in a manner that would be considered annoying,
                                                                 17

                                                                 18   abusive or harassing by a reasonable person.
                                                                 19
                                                                            54.      Specifically, Defendant placed texts to Plaintiff’s cell phone even
                                                                 20

                                                                 21   after Plaintiff demanded Defendant cease texts to Plaintiff. Such conduct is
                                                                 22
                                                                      unquestionably harassing and annoying.
                                                                 23
                                                                            55.      As a direct consequence of Defendant’s harassing texts, acts,
                                                                 24

                                                                 25   practices, and conduct, Plaintiff suffered and continues to suffer from anger,
                                                                 26
                                                                      anxiety, emotional distress, frustration, rage, headaches, an upset stomach, heart
                                                                 27

                                                                 28   palpitations, shortness of breath, and has otherwise been totally annoyed by
                                                                          Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 12 of 15
                                                                      v




                                                                      Defendant’s intrusive and illegal phone contact. Plaintiff has also lost the use of
                                                                  1

                                                                  2   personal and family time while enduring these frustrations, as well as lost time and
                                                                  3
                                                                      minutes from cell phone use, for which Plaintiff is charged a fee.
                                                                  4

                                                                  5         56.    Defendant’s violations of NRS 598.0918 constitute violations of NRS
                                                                  6
                                                                      41.600 and Plaintiff is entitled to relief under NRS 41.600.
                                                                  7
                                                                                                          COUNT IV
                                                                  8

                                                                  9                                   Invasion of Privacy
                                                                 10
                                                                                                    Intrusion into Seclusion

                                                                 11         57.    Plaintiff incorporates by reference all of the paragraphs of this
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      Complaint as though fully stated herein.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14         58.    Nevada recognizes the common law tort for an invasion of privacy of
                                                                 15
                                                                      intrusion into seclusion finding "[r]epeated and continuous calls in an attempt to
                                                                 16
                                                                      collect a debt give rise to a claim for intrusion upon seclusion." Peatrowsky v.
                                                                 17

                                                                 18   Persolve, No. 2:12-cv-00935-JAD-VCF, 2014 U.S. Dist. LEXIS 38320, at *26-27
                                                                 19
                                                                      (D. Nev. Mar. 24, 2014).
                                                                 20

                                                                 21         59.    Defendant and/or its agents intentionally and/or negligently interfered,
                                                                 22
                                                                      physically or otherwise, with the solitude, seclusion and or private concerns or
                                                                 23

                                                                 24   affairs of this Plaintiff, namely, by repeatedly and unlawfully inundating Plaintiff
                                                                 25
                                                                      with phone calls and texts as discussed above, and thereby invaded Plaintiff’s
                                                                 26

                                                                 27
                                                                      privacy as expressed in the foregoing. To recap however, these invasions included

                                                                 28   a persistent disregard of Plaintiff’s demands that Defendant cease these intrusive
                                                                          Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 13 of 15
                                                                      v




                                                                      communications.
                                                                  1

                                                                  2         60.      As a result, Defendant flagrantly disrespected Plaintiff’s right to live
                                                                  3
                                                                      peaceably and in solitude. Defendant simply knew better, but as a business policy
                                                                  4

                                                                  5   disregards rights of consumers like Plaintiff regardless of the personal costs to
                                                                  6
                                                                      Plaintiff’s common law right to solitude and peace.
                                                                  7
                                                                            61.      Plaintiff had a reasonable expectation of privacy in Plaintiff’s
                                                                  8

                                                                  9   solitude, seclusion, private concerns and/or affairs.
                                                                 10
                                                                            62.      Defendant’s conduct in engaging in the above-described illegal
                                                                 11
                                                                      collection conduct against this Plaintiff, resulted in multiple intrusions and
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      invasions of privacy which occurred in a way that would be highly offensive to a
                                                                 14
                                                                      reasonable person in that position.
                                                                 15

                                                                 16         63.      As a result of such intrusions and invasions of privacy, Plaintiff is
                                                                 17
                                                                      entitled to actual damages in an amount to be determined at trial from each
                                                                 18

                                                                 19   Defendant as well as punitive damages.
                                                                 20
                                                                                                      PRAYER FOR RELIEF
                                                                 21

                                                                 22         WHEREFORE, Plaintiff prays that judgment be entered against Defendant
                                                                 23
                                                                      awarding Plaintiff:
                                                                 24

                                                                 25
                                                                                  1. Injunctive relief prohibiting such violations of the TCPA by Defendant

                                                                 26                  in the future;
                                                                 27
                                                                                  2. Statutory damages of $500.00 for each and every call and text in
                                                                 28
                                                                          Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 14 of 15
                                                                      v




                                                                                 violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
                                                                  1

                                                                  2           3. Treble damages of up to $1,500.00 for each and every call and text in
                                                                  3
                                                                                 violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(C);
                                                                  4

                                                                  5           4. Actual damages including, but not limited to, the emotional distress
                                                                  6
                                                                                 Plaintiff has suffered (and continues to suffer) as a result of the
                                                                  7
                                                                                 intentional, reckless, and/or negligent violations of NRS 598.0918 as
                                                                  8

                                                                  9              permitted under NRS 41.600;
                                                                 10
                                                                              5. Actual damages and punitive damages for Defendant’s privacy
                                                                 11
                                                                                 violations;
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                              6. An award of attorney’s fees and costs to counsel for Plaintiff; and
                                                                 14
                                                                              7. Such other relief as the Court deems just and proper.
                                                                 15

                                                                 16               TRIAL BY JURY DEMANDED ON ALL COUNTS
                                                                 17
                                                                      Dated: July 11, 2020
                                                                 18

                                                                 19                                          Respectfully submitted,
                                                                 20
                                                                                                             By /s/ David Krieger, Esq.
                                                                 21

                                                                 22                                                 David Krieger, Esq.
                                                                                                                    Nevada Bar No. 9086
                                                                 23
                                                                                                                    Shawn Miller, Esq.
                                                                 24                                                 Nevada Bar No. 7825
                                                                                                                    KRIEGER LAW GROUP, LLC
                                                                 25                                                 2850 W. Horizon Ridge Parkway
                                                                 26                                                 Suite 200
                                                                                                                    Henderson, Nevada 89052
                                                                 27                                                 Phone: (702) 848-3855
                                                                 28
                                                                                                                    Email: dkrieger@kriegerlawgroup.com
                                                                          Case 2:20-cv-01291-GMN-BNW Document 1 Filed 07/11/20 Page 15 of 15
                                                                      v




                                                                                                             Email: smiller@kriegerlawgroup.com
                                                                  1

                                                                  2                                          Attorneys for Plaintiff
                                                                  3
                                                                                                             Leisa E. Whittum

                                                                  4

                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
